Citation Nr: 9918523	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-00 586 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine at C5-6, fusion at C3-4, L5-S1 and right 
C6 nerve root impingement claimed as pain in shoulders, neck, 
and upper back, flu-like pain.

3.  Entitlement to service connection for chronic bronchitis 
and shortness of breath.

4.  Entitlement to service connection for getting tired 
easily due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service in the Gulf War from September 
1990 to August 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decisions of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
osteoarthritis of the cervical spine at C5-6, fusion at C3-4, 
L5-S1, and right C6 nerve root impingement, chronic 
bronchitis and shortness of breath, memory loss due to 
undiagnosed illness, getting tired easily due to undiagnosed 
illness, and otitis media.

The veteran and his representative appeared before a hearing 
officer at the RO in January 1998.  At that hearing, the 
veteran withdrew the issue of service connection for otitis 
media.

The veteran and his representative appeared before a Member 
of the Board at a video conference hearing at the RO in March 
1999.

The Board observes that the veteran, in his December 1995 
claim, claimed service connection for flu-like pains in his 
joints and muscles, to include his shoulders, neck and upper 
back.  The RO denied service connection for disorders 
involving the neck, shoulders, and upper back.  

Additionally, at his March 1999 hearing, the veteran raised 
the issue of entitlement to service connection for hearing 
loss.  As the RO has not addressed this issue, it is referred 
to the RO.


FINDINGS OF FACT

1.  The veteran has a diagnosis of memory loss with no cause 
found for the symptoms. 

2.  There is no competent medical evidence showing a nexus 
between the veteran's osteoarthritis of the cervical spine at 
C5-6, fusion at C3-4, L5-S1 and right C6 nerve root 
impingement and his active service.

3.  There is no competent medical evidence showing a nexus 
between the veteran's chronic bronchitis and shortness of 
breath and his active service.


CONCLUSIONS OF LAW

1.  Memory loss due to an undiagnosed illness was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 
C.F.R. § 3.317 (1998).

2.  The veteran's claim of entitlement to service connection 
for osteoarthritis of the cervical spine at C5-6, fusion at 
C3-4, L5-S1 and right C6 nerve root impingement is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for chronic bronchitis and shortness of breath is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before 
December 31, 2001 following such service.  See 38 U.S.C.A. § 
1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).

I.  Memory loss

Service medical records and reserve medical do not contain 
complaints, treatment, or diagnosis of memory difficulties.  
At a May 1991 National Guard redeployment examination, the 
neurological and psychiatric evaluations were normal.

A June 1995 VA Persian Gulf examination revealed that the 
veteran reported decreased memory which began approximately 6 
to 8 months after his return from active service in the 
Persian Gulf.

At a January 1996 VA examination, the veteran reported that 
since returning from the Persian Gulf he has experienced some 
memory loss, such as remembering a person's name, and that it 
was very frustrating.  On evaluation, neurological and 
psychological findings were normal.  The diagnoses included 
episodes of inability to recall names with no cause found for 
such symptoms.  

At his January 1998 hearing at the RO, the veteran testified 
that he has experienced difficulty with his short-term memory 
since 1993 and that he believed it is related to his service 
in the Persian Gulf.  At his March 1999 video hearing before 
a Member of the Board, the veteran testified that he does not 
have the memory ability he had prior to his service in the 
Persian Gulf.  He stated he experienced difficulty 
remembering names and phone numbers.

The Board has reviewed the probative evidence of record.  The 
veteran has consistently reported that he began experiencing 
difficulty with his short-term memory recall in 1993.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Moreover, a VA 
examiner has diagnosed episodes of inability to recall names 
with no cause found for such symptoms.  Based on the evidence 
of record, the evidence of record supports a finding of 
service connection for memory loss as due to an undiagnosed 
illness.

II.  Pain in neck, shoulders, and upper back

Service medical records, including an October 1988 National 
Guard examination, reveal that the veteran reported bursitis 
of the left shoulder on two occasions and a history of a 
pulled muscle of the back 15 years previously, with no 
problems since that time.  Service medical records show that 
the veteran complained of low back pain in September 1990 and 
was diagnosed with muscular low back pain.  At a May 1991 
redeployment examination, the veteran reported a history of 
arthritis, rheumatism, or bursitis, a history of a painful or 
trick shoulder or elbow, and recurrent back pain.  The 
veteran stated that he was hospitalized for muscle spasms due 
to a pulled muscle in the lower back and that he fully 
recovered.  The evaluation of the spine and musculoskeletal 
system was normal.  There was no diagnosis of disability 
involving the neck, shoulders, or back.  Periodic National 
Guard examinations in 1992 and 1995, while noting the history 
related previously, do not contain current complaints of 
neck, shoulder, or back pain or diagnoses of such.  
Evaluations of the spine and musculoskeletal systems were 
normal.

At a March 1993 VA Persian Gulf examination, the veteran 
complained of general muscle pain all over his body.  An 
evaluation of the central nervous system was normal.  The 
diagnoses included myalgic pains.  An April 1993 VA medical 
record indicates that the veteran was seen complaining of 
diffuse my/arthraglias relieved by Motrin.  The impression 
was osteoarthritis.  In July and August 1993, the veteran was 
seen complaining of diffuse myalgias/arthralgias with primary 
symptoms in the shoulder, neck, elbows, knees, and hips.  
Contemporaneous x-ray studies of the cervical spine revealed 
considerable cervical spondylosis with degenerative disc 
disease at C3-4 and C5-6. 

A June 1995 VA Persian Gulf examination revealed that the 
veteran reported joint pain in the neck, shoulder, elbows, 
wrists, hips, knees, and ankles which began approximately 6 
to 8 months after his return from the Persian Gulf.

At a January 1996 VA examination, the veteran complained of 
whole body pain in the bones, joints and muscles as well as 
in his shoulders, neck and upper back, which began within 6 
months of his return from service in the Persian Gulf.  He 
reported difficulty turning his neck, complained of dull 
aching pain in the bones and joints of his shoulder, elbow, 
and low back as well as an occasional shooting pain from the 
right hip down his right leg.  On evaluation of the 
musculoskeletal system, there was increasing difficulty in 
lateral bending of the cervical spine, causing him severe 
pain and discomfort, and restricted movement of rotation to 
both the right and left.  There was also difficulty in 
looking down due to neck pain.  The diagnostic impression 
included degenerative joint disease of the cervical spine 
restricting his neck movement.  Contemporaneous x-rays of the 
cervical and lumbar spines revealed fusion at the C3-4 level 
which could represent severe disc degeneration, severe disc 
degeneration at the C5-6 level with facet arthritis, 
neuroforaminal narrowing on the right at C5-6, and severe 
degeneration of the L5-S1 disc with mild degeneration of the 
L4-5 disc. 

Statements in support of the veteran's claim from fellow 
reservist's of the veteran, received in May, October, and 
December 1996, indicate that the veteran appeared fine prior 
to his service in the Persian Gulf, but that shortly after 
his return, he began experiencing physical problems, 
including joint and muscle pain and flu-like symptoms.  
According to these statements, the veteran was forced to 
resign the platoon sergeant position, and request a less 
physically demanding slot.

At his January 1998 hearing at the RO, the veteran testified 
that he has pain in his joints and muscles all over his body 
and that he has solid pain from his neck, across his back to 
his waist.  He reported that this started after his return 
from the Persian Gulf and felt like flu pain.  The veteran 
also testified that he pulled a muscle in his back during 
service in September or October 1990, but that the current 
pain is different.  At his March 1999 hearing, the veteran 
testified that he takes Tylenol for the constant pain 

While the veteran has alleged that his degenerative disc 
disease of the cervical and lumbar spines is due to his 
active service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that he has the requisite 
training to proffer medical opinions, his contentions are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Moray v. Brown, 5 Vet.App. 211 (1993).  The Board 
has carefully considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a); if no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 (1992).

Although the veteran received treatment during his active 
service for muscle spasms and muscle strain of the back and 
there is a notation of a history of bursitis of the left 
shoulder, the veteran's degenerative disc disease of the 
cervical and lumbar spine have not been medically associated 
with his period of active service.  Additionally, there is no 
competent evidence of record linking the veteran's 
degenerative disc disease of the cervical and lumbar spine to 
service or any incident therein.  Accordingly, the veteran's 
claim for service connection for osteoarthritis of the 
cervical spine at C5-6, fusion at C3-4, L5-S1 and right C6 
nerve root impingement is not well grounded.

The veteran has not alleged that had neck, back, or shoulder 
injury or disease during combat.  Thus, 38 U.S.C.A. § 1154(b) 
(West 1991) is not applicable in this case.  Lastly, the 
evidence of record established that the veteran has confirmed 
diagnoses of disc disease of the cervical and lumbar spine.  
Because he has such diagnoses, he does not have a disability 
due to an undiagnosed illness.  38 C.F.R. § 3.317 (1998).  
VAOPGPREC 8-98, Aug. 3, 1998.

III.  Chronic bronchitis and shortness of breath

Service medical records, including National Guard 
examinations beginning in 1976, indicate that the veteran 
repeatedly reported a history of asthma since childhood.  A 
May 1991 redeployment examination revealed a normal 
evaluation of the lungs and chest.  An April 1995 periodic 
National Guard examination showed that the veteran reported 
occasional shortness of breath on exertion.

At a March 1993 VA Persian Gulf examination, the veteran 
complained of congestion in his lungs with shortness of 
breath and wheezing.  It was noted that the veteran reported 
that he smoked 2 packs of cigarettes a day.   On evaluation 
of the lungs, scattered wheezing was noted in both lungs.  
The diagnostic impression was chronic obstructive pulmonary 
disease (COPD) with a notation that the x-rays revealed 
emphysematous lungs.  An April 1993 VA medical record shows 
that the veteran had inspiratory and expiratory wheezes in 
the lungs.  Contemporaneous x-ray evaluation of the chest 
revealed COPD.  The impression was COPD, likely bronchitis.  

A June 1995 VA Persian Gulf examination revealed that the 
veteran reported shortness of breath and dyspnea on exertion 
which started approximately 1 year after his return from the 
Persian Gulf.  On evaluation, the lungs were clear except for 
few wheezes.  A June 1995 chest x-ray showed normal findings.

At a January 1996 VA examination, the veteran complained of 
shortness of breath and reported that he had an inhaler for 
breathing difficulties. On evaluation, the lungs were clear 
and there was normal air entry.  The diagnostic impression 
was asthmatic bronchitis with a long history of smoking and 
history of asthma as a child.  Contemporaneous chest x-rays 
revealed that the left lung was more hyperlucent than the 
right.  Bullous emphysematous disease may be present, but 
there were no margins of bullae seen.  A February 1996 VA 
pulmonary function test revealed a forced vital capacity 
(FVC) of 80 percent of predicted with a diagnosis of minimal 
obstructive respiratory disease. 

At his January 1998 RO hearing, the veteran testified that 
while in the Persian Gulf, he lived in a cloud of smoke for 3 
days.  He stated that although it looked like smoke, 
everything it touched had an oily look and feel.  He stated 
that they did not wear protective masks during this time, so 
he knows it got in his lungs.  He also testified that he has 
a lot of phlegm in his chest in the morning and that now he 
has constant bronchitis.  The veteran also reported that he 
smoked approximately 
2 packs of cigarettes per day and has tried to stop as he has 
been advised to stop.

At his March 1999 video hearing, the veteran testified that 
he did not experience any breathing difficulty or coughing 
while in the Persian Gulf, and that his wheezing and chronic 
bronchitis began approximately 6 months after his return from 
service in the Persian Gulf.

The veteran's claim for service connection for a chronic 
bronchitis and shortness of breath is not well grounded.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
Court has held that where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, there is no competent medical 
evidence linking any current respiratory disorder to his 
active military service.  As noted previously, the record 
indicates that the veteran has given a history of asthma 
prior to service and has been diagnosed with asthmatic 
bronchitis.  The evidence submitted is not enough to 
establish that it preexisted service, was aggravated during 
service, or that it was present in service.  The examiner 
merely noted the history as provided by the veteran.  
Additionally, the examiner did not relate the veteran's 
current respiratory disorder to his period of active service.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for chronic bronchitis and shortness of 
breath is not well grounded and is denied.

The Board acknowledges that it has decided some of the 
current appeals on a different basis than did the RO.  When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.  

Doctrine of Doubt

In regard to the issues that were denied as not well 
grounded, the doctrine of doubt is not applicable and there 
was no doubt to be resolved.


ORDER

Service connection for memory loss due to undiagnosed illness 
is granted.  Service connection for osteoarthritis of the 
cervical spine at C5-6, fusion at C3-4, L5-S1 and right C6 
nerve root impingement is denied.  Service connection for 
chronic bronchitis and shortness of breath is denied.



REMAND

The Board observes that the RO in its September 1997 rating 
decision appears to attribute the veteran's claim of easily 
tiring to his diagnosis and subsequent treatment for bladder 
cancer.  However, there is no medical opinion of record 
indicating such determination.  
  
The Board also notes that the veteran has claimed and the RO 
has denied service connection for flu-like pain of several 
joints and muscles as a result of his service in the Gulf 
War.  The medical records contain references to mylagias and 
arthralgias as well as diagnoses of myalgic pains and 
osteoarthritis.  Given the veteran's claim, and the various 
diagnoses and medical reports, the Board is of the opinion 
that the RO should schedule the veteran for an examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide support, by 
way of a medical opinion, for its 
September 1997 apparent determination 
that this veteran's tiredness is due to 
his diagnosis of and subsequent 
treatment for bladder cancer.

2.  The RO should schedule the veteran 
for a Persian Gulf examination to 
determine the nature and extent of the 
veteran's flu-like various joint and 
muscle pains.  The examiner should 
review the claims folder, including the 
reports of mylagias and arthralgias.  
The examiner should establish the 
presence or absence of diagnoses or an 
undiagnosed illness. 

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

4.  The veteran is placed on notice that 
he has a duty to submit evidence of 
well-grounded claims for service 
connection.  Such evidence should 
consist of competent evidence 
establishing the existence of current 
disability and linking the claimed 
disabilities to service or a 
service-connected disorder.  If he is in 
possession of competent evidence that 
would support his claims, such evidence 
must be submitted.

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

